

	

		II

		109th CONGRESS

		1st Session

		S. 1156

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Hatch introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to extend the credit period for electricity produced from renewable resources

		  at certain facilities, to extend the credit for electricity produced from

		  certain renewable resources, and for other purposes.

	

	

		1.Extension and modification of

			 credit for producing electricity from renewable resources

			(a)Extension of

			 credit period for electricity produced at certain facilitiesSubparagraph (B) of section 45(b)(4) of the

			 Internal Revenue Code of 1986 is amended to read as follows:

				

					(B)Credit

				periodIn the case of any

				facility described in subsection (d)(3)(A)(ii) placed in service before October

				22, 2004, the 5-year period beginning on October 22, 2004, shall be substituted

				for the 10-year period in subsection

				(a)(2)(A)(ii).

					.

			(b)Extension of

			 creditSubsection (d) of

			 section 45 of the Internal Revenue Code of 1986 (relating to qualified

			 facilities) is amended by striking January 1, 2006 each place it

			 appears and inserting January 1, 2008.

			(c)Binding

			 contracts for facilitiesSubsection (d) of section 45 of the

			 Internal Revenue Code of 1986 is amended by adding at the end the

			 following:

				

					For purposes of this subsection, a

				facility shall be treated as placed in service before January 1, 2008, if such

				facility is placed in service before January 1, 2011, pursuant to a written

				binding contract in effect on December 31, 2007, and at all times thereafter

				before such facility is placed in

				service..

			(d)Effective

			 date

				(1)In

			 generalExcept as provided in

			 paragraph (2), the amendments made by this section shall apply to electricity

			 produced and sold after the date of the enactment of this Act, in taxable years

			 ending after such date.

				(2)Subsection

			 (a)The amendment made by subsection (a) shall

			 apply to electricity produced and sold after December 31, 2004, in taxable

			 years ending after such date.

				

